As filed with the Securities and Exchange Commission on October 19, 2012. Registration No. 333-168971 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 POST-EFFECTIVE AMENDMENT NO. 7 TO FORM S-11REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 APPLE REIT TEN, INC. (Exact name of Registrant as specified in its charter) Virginia 814 East Main StreetRichmond, Virginia 23219(804) 344-8121 27-3218228 (State or other jurisdictionof incorporation) (Address. Including zip code, andtelephone number, including area code, ofRegistrants Principal Executive Offices) (I.R.S. EmployerIdentification Number) Glade M. KnightChairman and Chief Executive OfficerApple REIT Ten, Inc.814 East Main StreetRichmond, Virginia 23219(804) 344-8121 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to: Martin B. Richards, Esq.David F. Kurzawa, Esq.McGuireWoods LLP901 East Cary Street, One James CenterRichmond, Virginia 23219(804) 775-1029(804) 775-7471 Approximate date of commencement of proposed sale to the public: As soon as possible after effectiveness of the Registration Statement. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933 check the following box. S If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. £ If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. £ If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. £ If delivery of the prospectus is expected to be made pursuant to Rule 434, check the following box. £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of large accelerated filer, accelerated filer and smaller reporting company in Rule 12b-2 of the Exchange Act. Large accelerated filer £ Accelerated filer £ Non-accelerated filer
